                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 PETER GAKUBA,                                    )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 17-cv-1075-SMY
                                                  )
 KRISTIE OTEY, et al.,                            )
                                                  )
                        Defendant.                )


                            MEMORANDUM AND ORDER
       Plaintiff Peter Gakuba, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983, alleging that his constitutional rights

were violated while he was incarcerated at Robinson Correctional Center (“Robinson”).

Defendant moved for sanctions, asserting that Plaintiff had repeatedly failed to provide responses

to written discovery, failed to comply with court orders, and refused to take his properly noticed

deposition. On August 8, 2019, the Court ordered Plaintiff to reimburse Counsel for Defendant

the costs of the court reporter appearance in the amount of $264.50 (Doc. 138). Plaintiff was

warned that failure to comply would result in this action being dismissed with prejudice. Plaintiff

failed to comply with the sanction order and this action was dismissed with prejudice (see Doc.

141). Plaintiff filed a Notice of Appeal and moves to proceed on appeal in forma pauperis (“IFP”)

(Doc. 153). For the following reasons, the Motion is DENIED.

       A federal court may permit a party to proceed on appeal without full pre-payment of fees

provided the party is indigent and the appeal is taken in good faith. 28 U.S.C. § 1915(a)(1) & (3);

FED. R. APP. P. 24(a)(3)(A). An appeal is taken in “good faith” if it seeks review of any issue that

is not clearly frivolous; in other words, that a reasonable person could suppose it to have at least

                                            Page 1 of 2
some legal merit. Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000).

       Here, Plaintiff’s appeal is frivolous. Federal Rule of Civil Procedure 37 permits dismissal

of a case when the court finds “willfulness, bad faith or fault on the part of the defaulting party.”

Brown v. Columbia Sussex Corp., 664 F.3d 182, 190 (7th Cir. 2011). Plaintiff has not set forth an

arguable basis in either law or fact for his appeal and there is nothing indicating that his appeal has

any legal merit. As such, Plaintiff’s appeal is not taken in good faith, and his request to proceed

on appeal in forma pauperis is denied.

       IT IS SO ORDERED.

       DATED: February 27, 2020




                                                       STACI M. YANDLE
                                                       United States District Judge




                                             Page 2 of 2
